UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09869 Franklin Floating Rate Master Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 4/30/17 Item 1. Schedule of Investments. FRANKLIN FLOATING RATE MASTER TRUST Statement of Investments, April 30, 2017 (unaudited) Franklin Floating Rate Master Series % of Net Country Shares Value Assets Common Stocks Oil & Gas Exploration & Production a Samson Resources II LLC United States 155,501 $ 3,071,145 0.15 Steel a,b Warrior Met Coal Inc United States 40,359 693,213 0.03 Total Common Stocks (Cost $7,937,218) 3,764,358 0.18 Principal Amount* c Senior Floating Rate Interests Aerospace & Defense Avolon TLB Borrower I, Initial Term B-1 Loans, 3.243%, 7/20/20. United States $ 7,000,000 7,085,001 0.34 d Delos Finance S.A.R.L. (ILFC), New Loan, 3.397%, 10/06/23 Luxembourg 32,284,435 32,620,742 1.57 Digitalglobe Inc., Term Loan B, 3.743%, 1/15/24 United States 2,534,120 2,547,847 0.12 Doncasters U.S. Finance LLC, Second Lien Term Loan, 9.50%, 10/09/20 United States 3,923,627 3,802,650 0.19 d Term B Loans, 4.647%, 4/09/20 United States 20,767,694 20,369,640 0.98 Leidos (Abacus Innovations Corp.), B Term Loan, 3.25%, 8/16/23 United States 1,587,403 1,605,261 0.08 68,031,141 3.28 Agricultural Products d Allflex Holdings III Inc., Second Lien Initial Term Loan, 8.156%, 7/16/21 United States 1,750,335 1,755,805 0.08 Air Freight & Logistics d XPO Logistics Inc., Loans, 3.405%, 11/01/21 United States 8,683,186 8,729,858 0.42 Airlines Air Canada, Term Loan, 3.90%, 10/06/23 Canada 17,072,526 17,207,690 0.83 American Airlines Inc., 2017 Replacement Term Loans, 2.993%, 6/27/20. United States 8,022,936 8,036,976 0.39 Class B Term Loans, 3.493%, 4/28/23 United States 7,229,192 7,253,793 0.35 Class B Term Loans, 3.494%, 12/14/23. United States 16,098,633 16,153,416 0.78 d Flying Fortress Inc. (ILFC), New Loan, 3.397%, 10/30/22 United States 18,210,912 18,381,639 0.88 United Air Lines Inc., Class B Term Loans, 3.422%, 4/01/24 United States 2,586,131 2,597,042 0.12 69,630,556 3.35 Apparel Retail d Ascena Retail Group Inc., Tranche B Term Loan, 5.50%, 8/21/22 United States 52,146,311 47,257,595 2.28 The Men’s Wearhouse Inc., Tranche B Term Loan, 4.50% - 4.563%, 6/18/21 United States 2,516,353 2,421,989 0.11 49,679,584 2.39 Auto Parts & Equipment American Axle and Manufacturing Inc., Tranche B Term Loan, 3.24%, 4/06/24 United States 1,979,373 1,973,682 0.09 TI Group Automotive Systems LLC, Initial US Term Loan, 3.743%, 6/30/22 United States 20,136,640 20,287,665 0.98 22,261,347 1.07 Automobile Manufacturers d FCA U.S. LLC (Chrysler Group), Term Loan B, 5.00%, 12/31/18 United States 3,000,000 3,011,475 0.15 Quarterly Statement of Investments | See Notes to Statements of Investments. | 1 FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets c Senior Floating Rate Interests (continued) Broadcasting Gray Television Inc., Term B-2 Loan, 3.483%, 2/07/24 United States $ 10,439,306 $ 10,546,308 0.51 d Marshall Broadcasting Group Inc., Term A Loans, 5.00%, 6/28/18 United States 304,392 304,392 0.01 Mission Broadcasting Inc., Term B Loans, 3.994%, 1/17/24 United States 560,101 564,565 0.03 Nexstar Broadcasting Group Inc., Term B Loans, 3.994%, 1/17/24 United States 5,777,250 5,823,289 0.28 d Nexstar Broadcasting Inc., Term A Loans, 5.50%, 1/17/22 United States 1,743,874 1,748,234 0.08 Sinclair Television Group Inc., Tranche B Term Loans, 3.25%, 1/31/24 United States 1,917,038 1,924,019 0.09 d WXXA -TV LLC and WLAJ-TV LLC, Term A Loans, 5.50%, 1/17/22 United States 147,152 145,497 0.01 21,056,304 1.01 Cable & Satellite Charter Communications Operating LLC (CCO Safari), Term Loan A -1, 2.75%, 5/18/21. United States 13,696,973 13,701,863 0.66 CSC Holdings LLC, March 2017 Incremental Term Loans, 3.244%, 7/17/25 United States 21,976,472 21,991,921 1.06 Mediacom LLC/US, Tranche K Term Loan, 3.20%, 2/15/24 United States 4,285,893 4,314,467 0.21 d UPC Financing Partnership, Facility AP, 3.744%, 4/15/25. United States 12,244,000 12,303,690 0.59 Virgin Media Bristol LLC, I Facility, 3.744%, 1/31/25 United States 15,350,758 15,425,593 0.74 67,737,534 3.26 Casinos & Gaming Aristocrat Technologies Inc., Tranche B-2 Loans, 3.406%, 10/20/21 United States 4,488,189 4,532,034 0.22 Boyd Gaming Corp., d Refinancing Term B Loans, 5.50%, 9/15/23 United States 8,747,579 8,799,907 0.42 Term A Loan, 2.695%, 9/15/21. United States 2,344,382 2,347,313 0.11 d Caesars Entertainment Operating Co. LLC., Term B Loans, 5.75%, 8/31/24 United States 1,537,575 1,529,246 0.07 d Eldorado Resorts Inc., Initial Term Loan, 5.25%, 4/17/24 United States 6,364,521 6,372,476 0.31 d Greektown Holdings LLC, Initial Term Loan, 6.00%, 4/25/24 United States 8,452,193 8,471,565 0.41 Las Vegas Sands LLC, Term B Loans, 2.99%, 3/29/24 United States 789,770 791,374 0.04 32,843,915 1.58 Coal & Consumable Fuels Bowie Resource Holdings LLC, d First Lien Initial Term Loan, 6.75%, 8/14/20 United States 16,369,730 15,933,198 0.77 Second Lien Initial Term Loan, 11.75%, 2/16/21. United States 2,232,389 2,060,495 0.10 Foresight Energy LLC, Term Loans, 6.75%, 3/28/22 United States 22,009,569 21,397,439 1.03 Westmoreland Coal Co., Term Loan, 7.647%, 12/16/20 United States 3,719,623 3,431,352 0.16 42,822,484 2.06 Commodity Chemicals Cyanco Intermediate Corp., Initial Term Loan, 5.50%, 5/01/20 United States 27,753,357 27,909,470 1.34 d Ineos U.S. Finance LLC., 2024 Dollar Term Loan, 3.743%, 3/31/24 United States 9,167,120 9,234,443 0.45 37,143,913 1.79 Communications Equipment Ciena Corp., Refinancing Term Loan, 3.493%, 1/28/22 United States 8,788,166 8,859,570 0.43 CommScope Inc., Tranche 5 Term Loans, 3.493%, 12/29/22 United States 8,427,924 8,494,572 0.41 17,354,142 0.84 Construction Machinery & Heavy Trucks d Allison Transmission Inc., Term Loans, 2.99%, 9/23/22 United States 20,008,254 20,231,967 0.97 |2 FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets c Senior Floating Rate Interests (continued) Data Processing & Outsourced Services Global Payments Inc., Delayed Draw Term Loan (A-2), 3.196%, 10/31/21 United States $ 17,488,131 $ 17,520,922 0.84 MoneyGram International Inc., Term Loan, 4.397%, 3/27/20 United States 11,928,807 11,956,147 0.58 d Neustar Inc., Term Loan B1, 6.25%, 9/01/19 United States 372,000 377,987 0.02 29,855,056 1.44 Diversified Chemicals d Chemours Co., Tranche B-1 US Term Loans, 3.49%, 5/12/22. United States 23,190,993 23,346,813 1.12 d Huntsman International LLC, Term Loan B, 3.743%, 10/01/21 United States 1,797,594 1,817,244 0.09 d OCI Beaumont LLC, Term B-3 Loan, 8.025%, 8/20/19 United States 13,839,985 14,272,484 0.69 Unifrax I LLC, Initial Dollar Term Loans, 4.90%, 4/04/24. United States 2,786,957 2,799,730 0.14 42,236,271 2.04 Diversified Metals & Mining d FMG America Finance Inc. (Fortescue Metals Group), Loans, 3.75%, 6/30/19 Australia 28,905,792 29,119,058 1.40 Diversified Real Estate Activities Realogy Group LLC, Initial Term A Loans, 2.99%, 10/23/20 United States 6,738,433 6,751,068 0.33 Diversified Support Services Ventia Pty. Ltd., Term B Loans (USD), 4.662%, 5/21/22 Australia 3,930,521 3,969,826 0.19 Electric Utilities EFS Cogen Holdings I LLC (Linden), Term B Advance, 4.65%, 6/28/23 United States 2,422,836 2,444,036 0.12 Electronic Equipment & Instruments Zebra Technologies Corp., Second Amendment Refinancing Term Loan, 3.60%, 10/27/21. United States 858,259 867,649 0.04 Fertilizers & Agricultural Chemicals d Mosaic Co., Term Loan A, 4.50%, 11/18/21 United States 2,299,581 2,285,209 0.11 Food Distributors d Aramark Corp., U.S. Term A Loan, 4.75%, 3/28/22 United States 6,364,521 6,386,402 0.31 Forest Products Appvion Inc., Term Loan, 7.75%, 6/28/19. United States 13,853,531 13,524,510 0.65 General Merchandise Stores d 99 Cents Only Stores, Tranche B-2 Loan, 4.554% - 4.647%, 1/11/19 . United States 22,269,286 20,947,047 1.01 Dollar Tree Inc., Term A-1 Loans, 2.75%, 7/06/20 United States 4,867,003 4,853,254 0.23 d Evergreen AcqCo. 1 LP (Savers), Term Loan, 5.00%, 7/09/19 United States 30,076,824 27,557,890 1.33 53,358,191 2.57 Health Care Distributors Mallinckrodt International Finance SA/CB LLC, Extended Term Loan B, 3.897%, 9/24/24 United States 10,360,000 10,372,308 0.50 Health Care Equipment Carestream Health Inc., Term Loan, 5.147%, 6/07/19 United States 3,475,469 3,454,835 0.17 Health Care Facilities d Community Health Systems Inc., 2019 Term A Loans, 3.493% - 3.554%, 1/27/19 United States 17,138,649 17,157,398 0.83 HCA Inc., Tranche A-5 Term Loan, 2.493%, 6/10/20 United States 9,765,485 9,785,017 0.47 26,942,415 1.30 |3 FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets c Senior Floating Rate Interests (continued) Health Care Services d DaVita Healthcare Partners Inc., Tranche A Term Loan, 2.993%, 6/24/19 United States $ 6,982,426 $ 7,015,159 0.34 Envision Healthcare Corp. (Emergency Medical), Initial Term Loans, 4.15%, 12/01/23 United States 6,867,298 6,942,948 0.33 d US Renal Care Inc., Intial Term Loan, 7.25%, 12/31/22 United States 1,458,554 1,374,232 0.07 15,332,339 0.74 Hotels, Resorts & Cruise Lines Hilton Worldwide Finance LLC, Series B-2 Term Loans, 2.991%, 10/25/23 United States 9,989,975 10,089,875 0.49 d Station Casinos LLC, Revolving Commitment, 5.50%, 6/08/21 United States 4,116,000 3,946,215 0.19 14,036,090 0.68 Household Products Spectrum Brands Inc., Term Loans, 2.852% - 3.486%, 6/23/22. United States 4,646,273 4,689,832 0.22 d USD Term Loans, 5.00%, 6/23/22 United States 550,140 554,190 0.03 5,244,022 0.25 Independent Power Producers & Energy Traders d Calpine Construction Finance Co. LP, Term B-1 Loan, 3.24%, 5/03/20. United States 33,506,166 33,631,814 1.62 Calpine Corp., Term Loan (B5), 3.90%, 1/15/24 United States 9,221,043 9,264,271 0.45 d Helix Gen Funding LLC, Term Loan B, 6.75%, 5/01/24 United States 19,257,016 19,502,543 0.94 Lightstone Holdco LLC, Initial Term B Loan, 5.539%, 1/30/24 United States 9,501,798 9,567,968 0.46 Initial Term C Loan, 5.50%, 1/30/24 United States 586,192 590,274 0.03 NRG Energy Inc., Term Loans, 3.243%, 6/30/23. United States 40,509,949 40,733,605 1.96 113,290,475 5.46 Industrial Machinery Harsco Corp., Initial Term Loan, 6.00%, 11/02/23 United States 1,579,332 1,613,880 0.08 d Mueller Water Products Inc., Loans, 3.493% - 3.647%, 11/25/21 United States 5,218,387 5,285,793 0.25 Navistar Inc., Tranche B Term Loans, 5.00%, 8/07/20 United States 28,162,482 28,561,460 1.38 e Onsite Rental Group Operations Pty. Ltd., Term B Loan, 5.50%, 7/30/21 Australia 20,677,241 13,646,979 0.66 49,108,112 2.37 Integrated Telecommunication Services d Consolidated Communications Inc., Term Loan B-2, 6.00%, 10/05/23 . United States 2,060,159 2,077,670 0.10 Global Tel*Link Corp., d Second Lien Term Loan, 9.00%, 11/20/20 United States 3,374,143 3,365,708 0.16 Term Loan, 5.00%, 5/23/20 United States 3,586,241 3,586,241 0.17 d Securus Technologies Holdings Inc., Second Lien Term Loan, 9.00%, 4/17/21 United States 666,667 666,042 0.03 Zayo Group LLC, 2017 Incremental Refinancing B-1 Term Loan, 2.991%, 1/19/21 United States 45,000,000 45,309,375 2.19 55,005,036 2.65 Internet Software & Services Rackspace Hosting Inc., 2016 Refinancing Term B Loan, 4.535%, 11/03/23 United States 2,632,219 2,653,880 0.13 |4 FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets c Senior Floating Rate Interests (continued) IT Consulting & Other Services Gartner Inc., Tranche A Term Loans, 2.993%, 3/21/22 United States $ 1,609,890 $ 1,616,933 0.08 Sungard Availability Services Capital Inc., Tranche B Term Loan, 6.00%, 3/29/19 United States 33,643,257 33,306,825 1.60 34,923,758 1.68 Leisure Facilities 24 Hour Fitness Worldwide Inc., Term Loan, 4.897%, 5/28/21 United States 14,908,273 14,861,684 0.72 d Fitness International LLC, Term A Loan, 4.243%, 4/01/20 United States 18,892,810 18,892,810 0.91 33,754,494 1.63 Life Sciences Tools & Services d Quintiles IMS Inc., Term Loan B, 5.00%, 3/02/24 United States 10,473,750 10,582,855 0.51 Marine Navios Maritime Partners LP, Initial Term Loan, 6.13%, 9/14/20 Greece 7,900,000 7,807,831 0.38 Metal & Glass Containers Owens-Brockway Glass Container Inc., Term A Loan, 2.695% - 2.742%, 4/22/20 United States 12,074,024 12,074,023 0.58 Movies & Entertainment AMC Entertainment Holdings Inc., 2016 Incremental Term Commitments, 3.742%, 12/15/23 United States 1,622,275 1,635,862 0.08 Cinemark USA Inc., Amended Term Loan Facility, 3.24%, 5/08/22 United States 591,635 598,414 0.03 d Lions Gate Entertainment Corp., Term A Loan, 3.482%, 12/08/21 United States 37,260,516 37,470,106 1.81 Live Nation Entertainment Inc., Term B-2 Loans, 3.50%, 10/31/23 United States 3,318,107 3,344,529 0.16 Regal Cinemas Corp., Term Loan, 3.493%, 4/01/22 United States 9,455,358 9,569,853 0.46 52,618,764 2.54 Office Services & Supplies Conduent Business Services LLC, Delayed Draw Term A Loan, 3.243%, 12/07/21 United States 4,000,000 3,992,500 0.19 Oil & Gas Equipment & Services McDermott Finance LLC, Term Loan, 8.397%, 4/16/19 United States 5,576,441 5,663,573 0.27 Oil & Gas Exploration & Production d Fieldwood Energy LLC, Loans, 3.875%, 10/01/18 United States 47,519,428 46,509,640 2.24 UTEX Industries Inc., First Lien Initial Term Loan, 5.00%, 5/21/21 United States 20,580,921 19,069,520 0.92 65,579,160 3.16 Oil & Gas Storage & Transportation Energy Transfer Equity LP, Loans, 3.733%, 2/02/24. United States 9,111,141 9,137,172 0.44 International Seaways Inc., Initial Term Loan, 5.79%, 8/05/19 United States 7,798,585 7,792,088 0.38 OSG Bulk Ships Inc., Initial Term Loan, 5.29%, 8/05/19. United States 8,918,069 8,791,727 0.42 d Strike LLC, Term Loan, 9.291%, 11/10/22 United States 3,061,250 3,122,475 0.15 28,843,462 1.39 Packaged Foods & Meats d CSM Bakery Supplies LLC, Second Lien Term Loan, 8.90%, 7/03/21 United States 7,271,086 6,271,312 0.30 Term Loans, 5.15%, 7/03/20 United States 4,724,330 4,421,183 0.22 d JBS USA LUX SA, New Initial Term Loans, 3.483%, 10/30/22 Brazil 22,150,662 22,257,960 1.07 Pinnacle Foods Finance LLC, Initial Term Loans, 2.983%, 2/03/24 United States 1,268,192 1,277,609 0.06 34,228,064 1.65 Paper Packaging Caraustar Industries Inc., Refinancing Term Loans, 6.647%, 3/14/22 . United States 12,349,874 12,465,654 0.60 |5 FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets c Senior Floating Rate Interests (continued) Personal Products Coty Inc., Term A Loan, 2.483%, 10/27/20 United States $ 16,877,922 $ 16,863,863 0.81 d FGI Operating Co. LLC (Freedom Group), Term B Loans, 5.50%, 4/19/19 United States 43,427,173 42,015,789 2.03 58,879,652 2.84 Pharmaceuticals d Endo Luxembourg Finance Co. I S.A.R.L and Endo LLC, Initial Term Loans, 7.25%, 4/27/24 United States 19,467,216 19,591,924 0.94 Grifols Worldwide Operations USA Inc., Tranche B Term Loan, 3.195%, 1/31/25 United States 19,665,848 19,751,925 0.95 Horizon Pharma Inc., Second Amendment Refinancing Term Loans, 4.75%, 3/29/24 United States 4,483,228 4,516,852 0.22 RPI Finance Trust, Term A-2 Term Loan, 3.397%, 10/14/20 United States 4,265,322 4,273,319 0.21 d Term B-6 Term Loan, 3.153%, 3/13/23 United States 5,278,478 5,305,694 0.25 d Valeant Pharmaceuticals International Inc., Series F Tranche B Term Loan, 5.74%, 4/01/22 United States 25,539,812 25,702,092 1.24 79,141,806 3.81 Restaurants KFC Holding Co./Pizza Hut Holdings LLC/Taco Bell of America LLC, Term B Loans, 2.994%, 6/16/23 United States 4,481,974 4,511,856 0.22 d NPC International Inc., Second Lien Initial Term Loan, 10.50%, 4/20/25 United States 4,842,941 4,912,558 0.23 9,424,414 0.45 Retail REITs Capital Automotive LP, Tranche B-2 Term Loan, 4.00%, 3/24/24 United States 4,522,542 4,565,881 0.22 Semiconductor Equipment MKS Instruments Inc., Tranche B-2 Term Loans, 3.743%, 5/01/23 United States 1,224,493 1,239,034 0.06 Semiconductors d MACOM Technology Solutions Holdings Inc., Initial Term Loans, 3.989%, 5/07/21 United States 17,856,199 18,124,042 0.87 ON Semiconductor Corp., 2017 Replacement Term Loans, 3.243%, 3/31/23 United States 9,104,029 9,167,429 0.44 27,291,471 1.31 Specialized Consumer Services Avis Budget Car Rental LLC, Tranche B Term Loan, 3.15%, 3/15/22 United States 14,793,884 14,832,718 0.71 NVA Holdings Inc., Second Lien Term Loan, 8.147%, 8/14/22 United States 1,165,278 1,177,416 0.06 d Term Loan B-2, 4.647%, 8/14/21 United States 3,830,333 3,869,836 0.19 Sabre GLBL Inc., Incremental Term A Loan, 3.493%, 7/18/21 United States 13,115,585 13,167,497 0.63 Term B Loan, 3.743%, 2/22/24. United States 1,561,916 1,578,511 0.08 34,625,978 1.67 |6 FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets c Senior Floating Rate Interests (continued) Specialty Chemicals Axalta Coating Systems U.S. Holdings Inc., Term B-1 Dollar Loans, 3.647%, 2/01/23 United States $ 5,579,055 $ 5,641,836 0.27 Oxbow Carbon LLC, Second Lien Initial Term Loan, 8.00%, 1/17/20 United States 14,400,462 14,490,465 0.70 Solenis International LP and Solenis Holdings 3 LLC, Second Lien Term Loan, 7.804%, 7/31/22. United States 3,270,000 3,250,380 0.16 23,382,681 1.13 Specialty Stores d PetSmart Inc., Tranche B-2 Loans, 4.02%, 3/11/22 United States 47,002,403 43,389,093 2.09 Technology Distributors Dell International LLC, Term A-1 Loan, 3.00%, 12/31/18 United States 5,063,376 5,070,657 0.25 Term A-3 Loan, 3.00%, 12/31/18 United States 37,317,996 37,415,173 1.80 42,485,830 2.05 Technology Hardware, Storage & Peripherals Western Digital Corp., d Term A Loan, 2.993%, 4/29/21. United States 10,219,643 10,300,552 0.50 US Term B-2 Loan, 3.743%, 4/29/23. United States 3,330,178 3,360,982 0.16 13,661,534 0.66 Tires & Rubber d The Goodyear Tire & Rubber Co., Second Lien Term Loan, 2.99%, 4/30/19 United States 6,937,937 7,021,768 0.34 Trucking The Hertz Corp., Tranche B-1 Term Loan, 3.743%, 6/30/23 United States 26,316,493 26,380,231 1.27 Pilot Travel Centers LLC, Initial Tranche B Term Loans, 2.993%, 5/25/23 United States 8,079,750 8,143,718 0.39 34,523,949 1.66 Total Senior Floating Rate Interests (Cost $1,636,194,045) 1,630,694,042 78.57 Asset-Backed Securities Other Diversified Financial Services f Apidos CDO, 2013-14A, C2, 144A, 4.85%, 4/15/25 United States 1,110,000 1,115,173 0.05 c,f Ballyrock CLO LLC, 2014-1A, BR, 144A, FRN, 3.256%, 10/20/26 United States 2,100,000 2,104,221 0.10 c,f Birchwood Park CLO Ltd., 2014-1A, AR, 144A, FRN, 2.338%, 7/15/26 United States 8,625,000 8,641,129 0.42 c,f Bluemountain CLO Ltd., 2012-2A, AR, 144A, FRN, 2.472%, 11/20/28 . United States 10,790,000 10,877,615 0.52 c,f Bristol Park CLO Ltd., 2016-1A, A, 144A, FRN, 2.578%, 4/15/29 United States 22,000,000 22,001,980 1.06 c,f Carlyle Global Market Strategies CLO Ltd., 2014-2A, AR, 144A, FRN, 2.289%, 5/15/25 United States 3,200,000 3,200,800 0.16 2015-2A, A1, 144A, FRN, 2.64%, 4/27/27 United States 2,800,000 2,802,856 0.14 c,f Carlyle U.S. CLO Ltd., 2017-1A, A1A, 144A, FRN, 2.391%, 4/20/31 United States 12,600,000 12,645,990 0.61 |7 FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets Asset-Backed Securities (continued) Other Diversified Financial Services (continued) c,f Cent CLO LP, 2013-17A, B, 144A, FRN, 4.039%, 1/30/25 United States $ 800,000 $ 801,888 0.04 2014-22A, A1R, 144A, FRN, 2.444%, 11/07/26 United States 7,510,000 7,540,115 0.36 2014-22A, BR, 144A, FRN, 3.984%, 11/07/26 United States 3,200,000 3,200,480 0.15 c,f Eaton Vance CDO Ltd., 2014-1A, AR, 144A, FRN, 2.358%, 7/15/26 United States 2,650,000 2,651,219 0.13 f Emerson Park CLO Ltd., 2013-1A, C2R, 144A, 4.055%, 7/15/25 United States 1,100,000 1,094,786 0.05 c,f Flatiron CLO Ltd., 2014-1A, A1R, 144A, FRN, 2.338%, 7/17/26 United States 21,500,000 21,505,160 1.04 f Highbridge Loan Management Ltd., 2013-2A, B2, 144A, 5.80%, 10/20/24 United States 1,190,000 1,201,007 0.06 c,f LCM XXI LP, 21A, A, 144A, FRN, 2.706%, 4/20/28 United States 11,630,000 11,700,827 0.56 c,f LCM XXIV Ltd., 24A, A, 144A, FRN, 2.546%, 3/20/30 United States 26,400,000 26,403,960 1.27 c,f Madison Park Funding Ltd., 2016-21A, A1, 144A, FRN, 2.568%, 7/25/29 United States 7,100,000 7,121,442 0.34 c,f Magnetite XIV Ltd., 2015-14A, A, 144A, FRN, 2.548%, 7/18/28 United States 1,460,000 1,471,826 0.07 c,f Octagon Investment Partners 24 Ltd., 2015-1A, A1, 144A, FRN, 2.502%, 5/21/27 United States 1,530,000 1,536,824 0.07 c,f Octagon Investment Partners 30 Ltd., 144A, FRN, 2.355%, 3/17/30 United States 11,942,857 11,972,833 0.58 c,f Octagon Investment Partners XIX Ltd., 2014-14, AR, 144A, FRN, 2.258%, 4/15/26 United States 13,530,000 13,513,899 0.65 c,f Octagon Investment Partners XVII Ltd., 2013-1A, A1, 144A, FRN, 2.486%, 10/25/25 United States 8,610,000 8,634,022 0.42 c,f Voya CLO Ltd., 2015-1A, A1, 144A, FRN, 2.638%, 4/18/27 United States 3,210,000 3,219,630 0.16 c,f Ziggurat CLO I Ltd., 2014-1A, C, 144A, FRN, 4.258%, 10/17/26 United States 480,000 481,522 0.02 Total Asset-Backed Securities (Cost $187,149,080) 187,441,204 9.03 Total Investments before Short Term Investments (Cost $1,831,280,343) 1,821,899,604 87.78 Short Term Investments U.S. Government and Agency Securities g FHLB, 5/01/17 United States 80,000,000 80,000,000 3.86 g U.S. Treasury Bill, 6/22/17 United States 31,600,000 31,568,463 1.52 Total U.S. Government and Agency Securities (Cost $111,569,398) 111,568,463 5.38 |8 FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets Repurchase Agreements (Cost $369,917,174) h Joint Repurchase Agreement, 0.797%, 5/01/17 (Maturity Value $369,941,736) BNP Paribas Securities Corp. (Maturity Value $148,694,381) Deutsche Bank Securities Inc. (Maturity Value $16,795,355) HSBC Securities (USA) Inc. (Maturity Value $148,694,381) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $55,757,619) Collateralized by U.S. Government Agency Securities, 0.75% - 2.375%, 4/09/18 - 4/05/22 g U.S. Treasury Bill, 6/08/17 - 11/09/17; U.S. Treasury Note, 0.75% - 2.125%, 7/15/19 - 8/15/21; and U.S. Treasury Note, Index Linked, 0.125%, 4/15/19 (valued at $377,583,140) United States 369,917,174 $ 369,917,174 17.82 Total Investments (Cost $2,312,766,915) 2,303,385,241 110.98 Other Assets, less Liabilities (227,837,243 ) (10.98 ) Net Assets $ 2,075,547,998 100.00 *The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 5 regarding restricted securities. c The coupon rate shown represents the rate at period end. d A portion or all of the security purchased on a delayed delivery basis. e At April 30, 2017, pursuant to the Fund’s policies and the requirements of applicable securities law, the Fund is restricted from trading this security atperiodend. f Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. g The security was issued on a discount basis with no stated coupon rate. h Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At April 30, 2017, all repurchase agreements had been entered into on April 28, 2017. At April 30, 2017, the Fund had the following credit default swap contracts outstanding. See Note 3. Credit Default Swap Contracts Unamortized Periodic Upfront Payment Notional Expiration Payments Unrealized Unrealized Description Rate Exchange Amount Date (Receipts) Appreciation Depreciation Value Rating Centrally Cleared Swap Contracts Contracts to Buy Protection Traded Index CDX.NA.HY.26 5.00 % ICE $ 26,631,000 6/20/21 $(2,078,220) $ – $(409,327) $ (2,487,547 ) See Abbreviations on page 18. |9 FRANKLIN FLOATING RATE MASTER TRUST Statement of Investments, April 30, 2017 (unaudited) Franklin Lower Tier Floating Rate Fund Principal Country Amount* Value a Senior Floating Rate Interests 99.4% Aerospace & Defense 5.0% Doncasters U.S. Finance LLC, Second Lien Term Loan, 9.50%, 10/09/20 United States $ 16,536,432 $ 16,026,564 Agricultural Products 0.3% b Allflex Holdings III Inc., Second Lien Initial Term Loan, 8.156%, 7/16/21 United States 1,000,000 1,003,125 Apparel Retail 2.0% b Ascena Retail Group Inc., Tranche B Term Loan, 5.50%, 8/21/22 United States 7,304,825 6,619,998 Coal & Consumable Fuels 1.6% b Bowie Resource Holdings LLC, First Lien Initial Term Loan, 6.75%, 8/14/20 United States 185,942 180,983 Westmoreland Coal Co., Term Loan, 7.647%, 12/16/20 United States 5,388,957 4,971,314 5,152,297 Diversified Chemicals 1.7% b OCI Beaumont LLC, Term B-3 Loan, 8.025%, 8/20/19 United States 5,380,784 5,548,933 General Merchandise Stores 25.2% b 99 Cents Only Stores, Tranche B-2 Loan, 4.554% - 4.647%, 1/11/19 United States 52,026,690 48,937,606 Evergreen AcqCo. 1 LP (Savers), Term Loan, 5.00%, 7/09/19 United States 35,516,354 32,541,859 81,479,465 Health Care Equipment 0.0% † Carestream Health Inc., Term Loan, 5.147%, 6/07/19 United States 31,783 31,594 Industrial Machinery 3.0% c Onsite Rental Group Operations Pty. Ltd., Term B Loan, 5.50%, 7/30/21 Australia 14,961,637 9,874,680 Integrated Telecommunication Services 4.5% Global Tel*Link Corp., Second Lien Term Loan, 9.00%, 11/20/20 United States 5,095,856 5,083,117 Securus Technologies Holdings Inc., Second Lien Term Loan, 9.00%, 4/17/21 United States 9,556,000 9,547,046 14,630,163 IT Consulting & Other Services 10.1% Sungard Availability Services Capital Inc., Tranche B Term Loan, 6.00%, 3/29/19 United States 32,828,406 32,500,122 Oil & Gas Exploration & Production 19.2% Fieldwood Energy LLC, Loans, 3.875%, 10/01/18. United States 19,756,767 19,336,936 b UTEX Industries Inc., First Lien Initial Term Loan, 5.00%, 5/21/21. United States 44,582,705 41,308,685 Second Lien Initial Term Loan, 8.25%, 5/20/22 United States 1,500,000 1,316,250 61,961,871 Oil & Gas Storage & Transportation 1.5% International Seaways Inc., Initial Term Loan, 5.79%, 8/05/19 United States 4,983,198 4,979,047 Packaged Foods & Meats 8.3% b CSM Bakery Supplies LLC, Second Lien Term Loan, 8.90%, 7/03/21 United States 16,927,258 14,599,760 Term Loans, 5.15%, 7/03/20 United States 13,032,837 12,196,559 26,796,319 Paper Packaging 4.5% Caraustar Industries Inc., Refinancing Term Loans, 6.647%, 3/14/22 United States 14,272,249 14,406,051 Personal Products 2.3% b FGI Operating Co. LLC (Freedom Group), Term B Loans, 5.50%, 4/19/19 United States 7,590,052 7,343,375 Specialty Chemicals 7.8% HII Holding Corp., Second Lien Term Loan, 9.75%, 12/21/20 United States 9,477,092 9,666,634 Oxbow Carbon LLC, Second Lien Initial Term Loan, 8.00%, 1/17/20 United States 15,510,000 15,606,938 25,273,572 Quarterly Statement of Investments | See Notes to Statements of Investments. | 10 FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Lower Tier Floating Rate Fund (continued) Principal Country Amount* Value a Senior Floating Rate Interests (continued) Specialty Stores 2.4% b PetSmart Inc., Tranche B-2 Loans, 4.02%, 3/11/22. United States $ 8,250,000 $ 7,615,781 Total Senior Floating Rate Interests (Cost $306,411,832) 321,242,957 Other Assets, less Liabilities 0.6% 1,870,975 Net Assets 100.0% . $ 323,113,932 See Abbreviations on page 18. †Rounds to less than 0.1% of net assets. *The principal amount is stated in U.S. dollars unless otherwise indicated. a The coupon rate shown represents the rate at period end. b A portion or all of the security purchased on a delayed delivery basis. c At April 30, 2017, pursuant to the Fund’s policies and the requirements of applicable securities law, the Fund is restricted from trading this security at period end. |11 FRANKLIN FLOATING RATE MASTER TRUST Statement of Investments, April 30, 2017 (unaudited) Franklin Middle Tier Floating Rate Fund Principal Country Amount* Value a Senior Floating Rate Interests 96.4% Aerospace & Defense 7.0% Doncasters U.S. Finance LLC, Second Lien Term Loan, 9.50%, 10/09/20. United States $ 5,623,654 $ 5,450,260 Term B Loans, 4.647%, 4/09/20. United States 14,850,280 14,565,644 20,015,904 Air Freight & Logistics 0.1% XPO Logistics Inc., Loans, 3.405%, 11/01/21 United States 394,536 396,657 Apparel Retail 2.5% Ascena Retail Group Inc., Tranche B Term Loan, 5.50%, 8/21/22 United States 7,500,000 6,796,875 The Men’s Wearhouse Inc., Tranche B Term Loan, 4.50% - 4.563%, 6/18/21. United States 181,452 174,647 6,971,522 Auto Parts & Equipment 0.2% TI Group Automotive Systems LLC, Initial US Term Loan, 3.743%, 6/30/22 United States 612,980 617,577 Casinos & Gaming 0.1% b Caesars Entertainment Operating Co. LLC., Term B Loans, 5.75%, 8/31/24 United States 389,276 387,167 Commodity Chemicals 10.2% Cyanco Intermediate Corp., Initial Term Loan, 5.50%, 5/01/20 United States 28,794,874 28,956,846 Diversified Chemicals 2.6% Chemours Co., Tranche B-1 US Term Loans, 3.49%, 5/12/22 United States 2,338,696 2,354,410 OCI Beaumont LLC, Term B-3 Loan, 8.025%, 8/20/19 United States 4,842,631 4,993,963 7,348,373 Electric Utilities 0.3% EFS Cogen Holdings I LLC (Linden), Term B Advance, 4.65%, 6/28/23. United States 708,584 714,784 Food Retail 0.7% Smart & Final LLC, First Lien Term Loan, 4.493% - 4.647%, 11/15/22 United States 2,000,000 1,965,000 Forest Products 5.1% Appvion Inc., Term Loan, 7.75%, 6/28/19 United States 14,882,251 14,528,797 General Merchandise Stores 5.5% 99 Cents Only Stores, Tranche B-2 Loan, 4.554% - 4.647%, 1/11/19 United States 16,707,926 15,715,893 Health Care Equipment 3.7% Carestream Health Inc., Term Loan, 5.147%, 6/07/19 United States 10,514,706 10,452,280 Household Products 0.1% Spectrum Brands Inc., Term Loans, 2.852% - 3.486%, 6/23/22 United States 154,604 156,053 Industrial Machinery 10.0% Navistar Inc., Tranche B Term Loans, 5.00%, 8/07/20 United States 16,441,590 16,674,517 c Onsite Rental Group Operations Pty. Ltd., Term B Loan, 5.50%, 7/30/21 Australia 17,728,639 11,700,902 28,375,419 Integrated Telecommunication Services 8.0% Consolidated Communications Inc., Initial Term Loan, 4.00%, 10/05/23 United States 1,019,830 1,028,498 Global Tel*Link Corp., Term Loan, 5.00%, 5/23/20 United States 13,632,618 13,632,618 Securus Technologies Holdings Inc., Initial Term Loan, 4.75%, 4/30/20. United States 7,947,180 7,962,081 22,623,197 Leisure Facilities 4.1% 24 Hour Fitness Worldwide Inc., Term Loan, 4.897%, 5/28/21 United States 11,714,073 11,677,466 Marine 3.1% Navios Maritime Partners LP, Initial Term Loan, 6.13%, 9/14/20 Greece 9,000,000 8,894,997 Quarterly Statement of Investments | See Notes to Statements of Investments. | 12 FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Middle Tier Floating Rate Fund (continued) Principal Country Amount* Value a Senior Floating Rate Interests (continued) Oil & Gas Equipment & Services 2.2% McDermott Finance LLC, Term Loan, 8.397%, 4/16/19 United States $ 6,233,475 $ 6,330,874 Oil & Gas Exploration & Production 11.0% Fieldwood Energy LLC, Loans, 3.875%, 10/01/18. United States 18,287,775 17,899,160 b UTEX Industries Inc., First Lien Initial Term Loan, 5.00%, 5/21/21 United States 14,354,480 13,300,330 31,199,490 Personal Products 11.4% FGI Operating Co. LLC (Freedom Group), Term B Loans, 5.50%, 4/19/19 United States 33,414,991 32,329,004 Pharmaceuticals 0.5% RPI Finance Trust, Term A-2 Term Loan, 3.397%, 10/14/20. United States 1,552,406 1,555,317 Semiconductors 0.4% MACOM Technology Solutions Holdings Inc., Initial Term Loans, 3.989%, 5/07/21 United States 1,069,699 1,085,745 Specialty Chemicals 3.0% Oxbow Carbon LLC, Second Lien Initial Term Loan, 8.00%, 1/17/20 United States 8,517,179 8,570,412 Specialty Stores 3.6% PetSmart Inc., Tranche B-2 Loans, 4.02%, 3/11/22. United States 10,997,432 10,152,005 Technology Hardware, Storage & Peripherals 1.0% Western Digital Corp., US Term B-2 Loan, 3.743%, 4/29/23 United States 2,740,282 2,765,630 Total Senior Floating Rate Interests (Cost $269,572,152) 273,786,409 Other Assets, less Liabilities 3.6% 10,224,396 Net Assets 100.0% . $ 284,010,805 See Abbreviations on page 18. *The principal amount is stated in U.S. dollars unless otherwise indicated. a The coupon rate shown represents the rate at period end. b A portion or all of the security purchased on a delayed delivery basis. c At April 30, 2017, pursuant to the Fund’s policies and the requirements of applicable securities law, the Fund is restricted from trading this security at period end. |13 FRANKLIN FLOATING RATE MASTER TRUST Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Floating Rate Master Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of three separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. The shares are exempt from registration under the Securities Act of 1933. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Investments in repurchase agreements are valued at cost, which approximates fair value. Certain derivative financial instruments are centrally cleared or traded in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the |14 FRANKLIN FLOATING RATE MASTER TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain or all Funds invested in derivative financial instruments (derivatives) in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. Certain or all Funds entered into credit default swap contracts primarily to manage and/or gain exposure to credit risk. A credit default swap is an agreement between the Fund and a counterparty whereby the buyer of the contract receives credit protection and the seller of the contract guarantees the credit worthiness of a referenced debt obligation. These agreements may be privately negotiated in the over-the-counter market (OTC credit default swaps) or may be executed in a multilateral trade facility platform, such as a registered exchange (centrally cleared credit default swaps). The underlying referenced debt obligation may be a single issuer of corporate or sovereign debt, a credit index, a basket of issuers or indices, or a tranche of a credit index or basket of issuers or indices. In the event of a default of the underlying referenced debt obligation, the buyer is entitled to receive the notional amount of the credit default swap contract from the seller in exchange for the referenced debt obligation, a net settlement amount equal to the notional amount of the credit default swap less the recovery value of the referenced debt obligation, or other agreed upon amount. For centrally cleared credit default swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, the buyer pays the seller a periodic stream of payments, provided that no event of default has occurred. Such periodic payments are accrued daily as an unrealized appreciation or depreciation until the payments are made, at which time they are realized. Upfront payments and receipts represent compensating factors between stated terms of the credit default swap agreement and prevailing market conditions (credit spreads and other relevant factors). These upfront payments and receipts are amortized over the term of the contract as a realized gain or loss. The following funds have invested in derivatives during the period. Franklin Floating Rate Master Series - swaps 4. INCOME TAXES At April 30, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Franklin Franklin Lower Tier Middle Tier Floating Rate Floating Floating Master Series Rate Fund Rate Fund Cost of investments $ 2,312,393,195 $ 306,420,154 $ 270,275,582 Unrealized appreciation $ 14,540,765 $ 18,321,358 $ 10,190,035 Unrealized depreciation (23,548,718 ) (3,498,555 ) (6,679,208 ) Net unrealized appreciation (depreciation) $ (9,007,953 ) $ 14,822,803 $ 3,510,827 |15 FRANKLIN FLOATING RATE MASTER TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 5. RESTRICTED SECURITIES Certain or all Funds invest in securities that are restricted under the Securities Act of 1933 (1933 Act) or which are subject to legal, contractual, or other agreed upon restrictions on resale. Restricted securities are often purchased in private placement transactions, and cannot be sold without prior registration unless the sale is pursuant to an exemption under the 1933 Act. Disposal of these securities may require greater effort and expense, and prompt sale at an acceptable price may be difficult. The Funds may have registration rights for restricted securities. The issuer generally incurs all registration costs. At April 30, 2017, investments in restricted securities, excluding certain securities exempt from registration under the 1933 Act deemed to be liquid, were as follows: Acquisition Shares Issuer Date Cost Value Franklin Floating Rate Master Series 40,359 Warrior Met Coal Inc. (Value is 0.0% † of Net Assets) 7/31/14 - 9/19/14 $ 5,526,953 $ 693,213 †Rounds to less than 0.1% of net assets. 6. UNFUNDED LOAN COMMITMENTS Certain or all Funds enter into certain credit agreements, all or a portion of which may be unfunded. The Funds are obligated to fund these loan commitments at the borrowers’ discretion. Unfunded loan commitments and funded portions of credit agreements are marked to market daily. Funded portions of credit agreements are presented in the Statements of Investments. At April 30, 2017, unfunded commitments were as follows: Unfunded Borrower Commitment Franklin Floating Rate Master Series BMC Software Finance, Inc., Initial U.S. Revolving Commitment, 9/10/18 $9,593,418 7. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. |16 FRANKLIN FLOATING RATE MASTER TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) A summary of inputs used as of April 30, 2017, in valuing the Funds’ assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin Floating Rate Master Series Assets: Investments in Securities: Equity Investments: a Oil & Gas Exploration & Production $ — $ 3,071,145 $ — $ 3,071,145 Steel — — 693,213 693,213 Senior Floating Rate Interests — 1,630,694,042 — 1,630,694,042 Asset-Backed Securities. — 187,441,204 — 187,441,204 Short Term Investments 31,568,463 449,917,174 — 481,485,637 Total Investments in Securities $ 31,568,463 $ 2,271,123,565 $ 693,213 $ 2,303,385,241 Other Financial Instruments: Unfunded Loan Commitments. $ — $ 408,897 $ — $ 408,897 Liabilities: Other Financial Instruments: Swap Contracts. $ — $ 409,327 $ — $ 409,327 Franklin Lower Tier Floating Rate Fund Assets: Investments in Securities: Senior Floating Rate Interests $ — $ 321,242,957 $ — $ 321,242,957 Franklin Middle Tier Floating Rate Fund Assets: Investments in Securities: Senior Floating Rate Interests $ — $ 273,786,409 $ — $ 273,786,409 a Includes common stocks. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 8. NEW ACCOUNTING PRONOUNCEMENTS In March 2017, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2017-08, Receivables—Nonrefundable Fees and Other Costs (Subtopic 310-20): Premium Amortization on Purchased Callable Debt Securities. The amendments in the ASU shorten the amortization period for certain callable debt securities, held at a premium, to be amortized to the earliest call date. The ASU does not require an accounting change for securities held at a discount; which continues to be amortized to maturity. The ASU is effective for fiscal years and interim periods within those fiscal years beginning after December 15, 2018. Management is currently evaluating the impact, if any, of applying this provision. 9. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Funds’ financial statements and related disclosures. |17 FRANKLIN FLOATING RATE MASTER TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 10. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. ABBREVIATIONS Counterparty/Exchange Index Selected Portfolio ICE Intercontinental Exchange CDX.NA.HY.Series number CDX North America High Yield Index CDO Collateralized Debt Obligation CLO Collateralized Loan Obligation FHLB Federal Home Loan Bank FRN Floating Rate Note For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |18 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Matthew T. Hinkle, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN FLOATING RATE MASTER TRUST By ­­­­­_/s/Matthew T. Hinkle Matthew T. Hinkle Chief Executive Officer – Finance and Administration Date June 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By ­­­­­_/s/Matthew T. Hinkle Matthew T. Hinkle Chief Executive Officer – Finance and Administration Date June 26, 2017 By ­­­­­/s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date June 26, 2017
